 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUDLEY W. JACKLINE,                                No. 2: 19-cv-1046 KJM KJN P
12                       Petitioner,
13              v.                                       ORDER
14    SACRAMENTO COUNTY MAIN JAIL,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On July 19, 2019, the undersigned dismissed the petition

19   with thirty days to file an amended petition. (ECF No. 8.) On September 19, 2019, the

20   undersigned granted petitioner a thirty days extension of time to file an amended petition. (ECF

21   No. 12.)

22          Thirty days passed from September 19, 2019, and petitioner did not file an amended

23   petition. However, on September 26, 2019, petitioner filed a letter with the court. (ECF No. 13.)

24   In this letter, petitioner appears to allege that he was recently convicted of criminal charges in

25   Sacramento County Superior Court. (Id.) The undersigned cannot construe the September 26,

26   2019 letter as an amended petition.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that petitioner is granted twenty-one days from

 2   the date of this order to file an amended petition. If petitioner does not file an amended petition

 3   within that time, the undersigned will recommend that this action be dismissed.

 4   Dated: November 8, 2019

 5

 6

 7

 8
     Jack1046.ord
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
